 
Exhibit 10.1
 
SETTLEMENT AGREEMENT
This Settlement Agreement (the “Agreement”) is made and entered into by and
among Empery Asset Master Ltd., Empery Tax Efficient, LP and Empery Tax
Efficient II, LP (collectively, the “Empery Funds”), GT Biopharma Inc. (“GT
Biopharma”), Anthony Cataldo (“Cataldo”) and Paul Kessler (“Kessler”). The
Empery Funds, GT Biopharma, Cataldo and Kessler are each referred to as a
“Party” and, collectively, as “Parties.”
 
WHEREAS, on January 22, 2018, the Empery Funds and GT Biopharma executed a
Securities Purchase Agreement (the “SPA”) pursuant to which the Empery Funds
purchased from GT Biopharma senior convertible notes (the “Original Notes”) and
warrants (the “Original Warrants”) to purchase shares of GT Biopharma’s common
stock, par value $0.001 per share (the “Common Stock”);
 
WHEREAS, Anthony Cataldo was during certain relevant times Chairman of GT
Biopharma’s Board of Directors, and Paul Kessler was and is a shareholder of GT
Biopharma;
 
WHEREAS, a dispute arose between GT Biopharma and the Empery Funds regarding GT
Biopharma’s obligations under the terms of the SPA and the Original Notes and
Original Warrants issued thereunder;
 
WHEREAS, on August 1, 2018, GT Biopharma commenced an action against the Empery
Funds captioned GT Biopharma Inc., v. Empery Asset Master LTD., et al., Case No.
1:18-cv-06970 (GDB) (S.D.N.Y.) (the “SDNY Action”), alleging, inter alia, that
the Empery Funds had improperly sold short GT Biopharma securities;
 
WHEREAS, on August 27, 2018, Cataldo commenced an action against the Empery
Funds captioned Anthony Cataldo v. Empery Asset Master LTD., et al., Case No.
SC129731 (Sup. Ct. Cal.) (the “California Action”), alleging, inter alia, that
the Empery Funds had tortuously interfered with Cataldo’s employment agreement
by suggesting to GT Biopharma’s placement agent that GT Biopharma should
“bolster” its management, and by engaging in the short selling alleged in the
SDNY Action;
 
WHEREAS, the Empery Funds promptly provided GT Biopharma with trading records
and third-party affidavits, demonstrating that the Empery Funds had not engaged
in any of the trading alleged in either of the SDNY Action or California Action;
 
WHEREAS, on October 3, 2018, GT Biopharma voluntarily dismissed the SDNY Action
against the Empery Funds without prejudice;
 
WHEREAS, on December 24, 2018, the Empery Funds commenced an action against GT
Biopharma captioned Empery Asset Master LTD., et al., v. GT Biopharma, Inc.,
Index No. 656408/2018 (Sup. Ct. N.Y. Cnty.) (as amended, the “New York Action”),
alleging, inter alia, that GT Biopharma was in breach of certain of its
obligations under the SPA (the New York Action, together with the SDNY Action
and the California Action, are referred to herein as the “Litigations”);
 
 
 
1

 
 
WHEREAS, the New York Action was amended by the Empery Funds to assert claims
against Kessler for tortious interference with the SPA and defamation;
 
WHEREAS, on February 8, 2019, Cataldo dismissed the California Action with
prejudice against the Empery Funds;
 
WHEREAS, the Parties desire to fully settle and resolve all remaining issues,
claims and causes of action that were raised, or that could have been raised,
relating in every and any way to the Litigations and their relationship to each
other, to avoid further expense and inconvenience of litigation, without any
admission of liability or wrongdoing on the part of GT Biopharma, Cataldo or
Kessler;
 
WHEREAS, GT Biopharma, Cataldo, and Kessler deny each and every one of the
Empery Funds’ allegations of wrongful conduct, and deny that any conduct
challenged by the Empery Funds caused any damage whatsoever, and have asserted a
number of defenses to the Empery Funds’ claims;
 
WHEREAS, the Parties agree that this Agreement shall not be deemed or construed
to be an admission or evidence of any violation of any statute or law or of any
liability or wrongdoing by GT Biopharma, Cataldo or Kessler, or of the truth of
any claim or allegation or a waiver of any defenses thereto;
 
AND WHEREAS, the Parties, each acting on his, her or its own behalf, have
approved of the settlement terms described below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, including in return for the promises and
covenants undertaken by the Parties herein and the releases given herein, the
Parties agree as follows:
 
1. Settlement Exchange:
 
a. Settlement Payment: Within three (3) Business Days of the date on which this
Agreement is fully executed, GT Biopharma shall pay to each Empery Fund a cash
payment in the amount set forth opposite such Empery Fund’s name in column (2)
of Schedule 1 attached hereto, for an aggregate amount of $200,000 (the
“Settlement Payment”). The Settlement Payment will be made to each Empery Fund
via wire transfer of immediately available funds in accordance with the wire
transfer information set forth opposite such Empery Fund’s name in column (3) of
Schedule I attached hereto.
 
b. Settlement Shares, Settlement Warrants and Settlement Notes: Within three (3)
Business Days of the date on which this Agreement is fully executed, GT
Biopharma shall: (x) credit the number of shares of Common Stock as set forth
opposite each Empery Fund’s name in column (4) of Schedule 1 attached hereto
(the “Settlement Shares”) to the balance account of such Empery Fund with The
Depository Trust Company through its Deposit / Withdrawal at Custodian system in
accordance with the DWAC Instructions set forth opposite such Empery Fund’s name
in column (5) of Schedule 1 attached hereto; (y) issue and deliver to each
Empery Fund pre-funded warrants to purchase a number of shares of Common Stock
as set forth opposite such Empery Fund’s name in column (6) of Schedule 1
attached hereto, each in the form attached hereto as Exhibit A (each, a
“Settlement Warrant” and collectively, the “Settlement Warrants”) to the address
set forth opposite such Empery Fund’s name in column (8) of Schedule 1 attached
hereto, and the aggregate exercise price of such Settlement Warrants is hereby
deemed to be pre-funded to the Company on a cashless basis in conjunction with
each Empery Fund’s exchange of Original Notes and Original Warrants pursuant to
this Agreement in full payment for the Settlement Warrant Shares (as defined
below) (including, for the avoidance of doubt, the par value thereof); and (z)
issue and deliver to each Empery Fund an aggregate principal amount of senior
convertible notes as set forth opposite such Empery Fund’s name in column (7) of
Schedule 1 attached hereto, each in the form attached hereto as Exhibit B (each,
a “Settlement Note” and collectively, the “Settlement Notes” and, together with
the Settlement Shares and Settlement Warrants, the “Settlement Securities”) to
the address set forth opposite such Empery Fund’s name in column (8) of Schedule
1 attached hereto, solely in exchange for the Original Notes and Original
Warrants held by such Empery Fund. The date on which the Settlement Shares, the
Settlement Warrants and the Settlement Notes are delivered to the Empery Funds
is hereinafter referred to as the “Exchange Date.” As used herein, “Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required to remain
closed.
 
 
 
2

 
 
 
 
c. Original Notes and Original Warrants: Effective upon receipt of, and solely
in exchange for, the Settlement Shares, the Settlement Warrants and Settlement
Notes, the Original Notes and Original Warrants held by the Empery Funds, and
the SPA, will be deemed cancelled and extinguished and all rights of the Empery
Funds thereunder will terminate. Promptly following the Exchange Date, but in
any event within ten (10) Business Days thereafter, the Empery Funds shall
return the Original Notes and Original Warrants to GT Biopharma for
cancellation. The Parties acknowledge and agree that the exchange of the
Original Notes and Original Warrants for the Settlement Shares, Settlement Notes
and Settlement Warrants is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “1933 Act”).
 
2. Dismissal of New York Action With Prejudice: No later than three (3) Business
Days following the Exchange Date, and in consideration for the Settlement
Payment, the Empery Funds shall provide to GT Biopharma and Kessler a fully
executed stipulation for the dismissal of the New York Action, with prejudice
and on the merits, in the form attached hereto as Exhibit C (the “Stipulation”).
No later than two (2) Business Days following GT Biopharma’s and Kessler’s
receipt of the fully executed Stipulation from the Empery Funds, the Empery
Funds shall file the fully executed Stipulation with the Court.
 
3. Releases and Covenant Not to Sue:
 
a. Empery Funds Releases: The Empery Funds on their own behalf and for and on
behalf of each of their parent companies, subsidiaries, and direct or indirect
affiliates, and any and all of their respective present, former, and future
general partners, limited partners, officers, directors, shareholders, managers,
members, trustees, employees, consultants, attorneys, and other agents in their
respective capacities as such, and the heirs, executors, administrators,
successors, and assigns of each of them (collectively, the “Empery Funds
Releasors”), hereby completely and irrevocably releases and forever and finally
discharges any and all claims, rights, demands, obligations, causes of action,
counterclaims, defenses, rights of setoff, rights of rescission, liens,
disputes, damages, liabilities, debts, costs, expenses (including attorneys’
fees), payments, capital contributions, fees, bonds, covenants, contracts,
agreements, judgments, charges, or losses of any kind or character whatsoever,
in law or equity, whether presently known or unknown, asserted or unasserted,
fixed or contingent, in contract, tort, or otherwise, that any of the Empery
Funds Releasors had, presently may have or may have in the future against GT
Biopharma, Cataldo, or Kessler, as well as, to the extent applicable, each of
their respective parent companies, subsidiaries, direct and indirect affiliates,
and any and all of their respective present, former and future officers,
directors, shareholders, managers, members, partners, employees, consultants,
attorneys, and other agents in their respective capacities as such
(collectively, the “GT Biopharma and Individual Released Parties”), arising out
of or by reason of any cause, matter, or thing relating to the Litigations. The
release shall apply to Claims whether arising under any statute, rule or
regulation, or under the law of any country, state, province, territory, or any
other jurisdiction, or under principles of contract law, common law, or equity;
provided that, and consistent with Section 3(f) of this Agreement, nothing
herein shall release claims arising out of this Agreement.
 
 
 
3

 
 
 
 
b. GT Biopharma’s Releases. GT Biopharma on its own behalf and for and on behalf
of its parent companies, subsidiaries, and direct or indirect affiliates, and
any and all of their respective present, former, and future general partners,
limited partners, officers, directors, shareholders, managers, members,
trustees, employees, consultants, attorneys, and other agents in their
respective capacities as such, and the heirs, executors, administrators,
successors, and assigns of each of them (collectively, the “GT Biopharma
Releasors”), hereby completely and irrevocably releases and forever and finally
discharges any and all claims, rights, demands, obligations, causes of action,
counterclaims, defenses, rights of setoff, rights of rescission, liens,
disputes, damages, liabilities, debts, costs, expenses (including attorneys’
fees), payments, capital contributions, fees, bonds, covenants, contracts,
agreements, judgments, charges, or losses of any kind or character whatsoever,
in law or equity, whether presently known or unknown, asserted or unasserted,
fixed or contingent, in contract, tort, or otherwise, that any of the GT
Biopharma Releasors had, presently may have or may have in the future against
the Empery Funds, as well as each of the Empery Funds’ investment managers,
subsidiaries, and direct or indirect affiliates, and any and all of their
respective direct or indirect present, former and future officers, directors,
shareholders, managers, members, partners, employees, consultants, attorneys,
and other agents in their respective capacities as such (collectively, the
“Empery Funds Released Parties”), arising out of or by reason of any cause,
matter, or thing relating or ancillary to: (i) the Litigations (including each
of the Empery Funds’ status as holder of the Original Notes and/or the Original
Warrants), (ii) the status of each of the Empery Funds as a holder of the
Settlement Shares, Settlement Warrants and/or the Settlement Notes, or (iii) the
status of each of the Empery Funds as a party to this Agreement and/or the SPA.
The releases shall apply to Claims whether arising under any statute, rule or
regulation, or under the law of any country, state, province, territory, or any
other jurisdiction, or under principles of contract law, common law, or equity;
provided that, consistent with Section 3(f) of this Agreement, nothing in this
release shall release claims arising out of this Agreement or any Settlement
Documents (as defined in Section 6(a) of this Agreement). For the avoidance of
doubt, with respect to the SDNY Action, the release in this Section 3(b) shall
have the same effect as a dismissal of the SDNY Action with prejudice.
 
c. Cataldo and Kessler Releases. Cataldo and Kessler on their own behalf and for
and on behalf of each of their respective present, former, and future general
partners, limited partners, employees, consultants, attorneys, and other agents
in their respective capacities as such, and the heirs, executors,
administrators, successors, and assigns of each of them (collectively, the
“Individual Releasors”), hereby completely and irrevocably release and forever
and finally discharge any and all claims, rights, demands, obligations, causes
of action, counterclaims, defenses, rights of setoff, rights of rescission,
liens, disputes, damages, liabilities, debts, costs, expenses (including
attorneys’ fees), payments, capital contributions, fees, bonds, covenants,
contracts, agreements, judgments, charges, or losses of any kind or character
whatsoever, in law or equity, whether presently known or unknown, asserted or
unasserted, fixed or contingent, in contract, tort, or otherwise, that any of
the Individual Releasors had, presently may have or may have in the future
against Empery Funds Released Parties, arising out of or by reason of any cause,
matter, or thing relating or ancillary to: (i) the Litigations (including each
of the Empery Funds’ status as a holder of the Original Notes and/or Original
Warrants), (ii) the status of each of the Empery Funds as a holder of the
Settlement Shares, the Settlement Warrants and/or the Settlement Notes, or (iii)
the status of each of the Empery Funds as a party to this Agreement and/or the
SPA. The releases shall apply to Claims whether arising under any statute, rule
or regulation, or under the law of any country, state, province, territory, or
any other jurisdiction, or under principles of contract law, common law, or
equity; provided that nothing in this release shall release claims arising out
of this Agreement.
 
 
 
4

 
 
 
 
d. Covenant Not to Sue; Defense: Except as necessary to enforce this Agreement
and the Settlement Documents, each Party on its own behalf and on behalf of any
other Person purporting to act by, through or on behalf of such Party, hereby
covenants, represents, and warrants that it will forever refrain from suing to
enforce or to recover, directly or indirectly, under any claims released by this
Agreement, to the extent such releases become effective. This Agreement may be
pleaded as a full and complete defense to, and may be used as the basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the undertakings contained here. As used
herein, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any government or any department or agency
thereof.
 
e. Unknown Claims: The Parties each acknowledge that he, she or it may discover
facts in addition to or different from those that he, she or it now knows or
believes to be true with respect to the matters released herein, but that it is
the express intention of the Parties, except as necessary to enforce this
Agreement and the Settlement Documents, to fully, finally and forever settle and
release any and all claims released hereby, known or unknown, suspected or
unsuspected, which now exists, heretofore existed, or may hereafter exist, and
without regard to the subsequent discovery or existence of such additional or
different facts. Except that Bristol Investment Fund, Ltd., and its affiliated
entities, do not release or discharge any claims they may have, now or in the
future, as to GT Biopharma and unrelated to the Litigations. In furtherance of
this intention, the Parties each acknowledge that they have been advised of and
expressly waive any and all provisions, rights and benefits of California Civil
Code Section 1542, which provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
 
The Parties shall also be deemed expressly to have waived any and all
provisions, rights and benefits conferred by any law of any state or territory
of the United States, or principle of common law, which is similar, comparable,
or equivalent to California Civil Code Section 1542 or that would otherwise
limit the releases and waivers contained in this Agreement.
 
The Parties each acknowledge that the foregoing waiver was separately bargained
for and an integral aspect of the settlement of which this release is a part.
 
f. Enforcement of This Agreement: For the avoidance of doubt, notwithstanding
the foregoing or any other provisions of this Agreement, the releases and
covenants not to sue in this Section 3 shall not apply to any disputes or claims
that may arise in the future relating to the enforcement of the terms of this
Agreement or the Settlement Documents issued pursuant thereto.
 
 
 
5

 
 
 
 
4. Acknowledgment of Empery Funds’ Alleged Trading: GT Biopharma, Cataldo and
Kessler each hereby acknowledge that the Empery Funds did not engage in short
selling alleged in the SDNY Action or the California Action.
 
5. No Admission: It is understood and agreed that this Agreement is a compromise
and settlement of the claims released herein, and it shall not be construed as
an admission, concession, or indication of the validity of any claim, defense,
liability, obligation, or wrongdoing. For the avoidance of doubt, the
Acknowledgment of Empery Funds’ Alleged Trading in Section 4 of this Agreement
does not modify in any way the releases and covenants not to sue in Section 3 of
this Agreement, and, accordingly, the acknowledgment in Section 4 of this
Agreement shall not serve as the basis for any future claim. Nor will the
Parties argue in or before any court, administrative agency, tribunal, or make
any public statement whatsoever, that this Agreement or the acknowledgment in
Section 4 of this Agreement is or may be construed as an admission by GT
Biopharma, Cataldo, or Kessler of any wrongdoing or liability.
 
6. Representations and Covenants of GT Biopharma
 
a. Authorization; Enforcement; Validity. GT Biopharma has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Settlement Notes, the Settlement Warrants and each of the other agreements,
instruments, certificates or documents entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Settlement Documents”) and to issue the Settlement Shares, the Settlement
Warrants and Settlement Notes in exchange for the Original Notes and Original
Warrants, all in accordance with the terms hereof and thereof. The execution and
delivery of this Agreement and the other Settlement Documents by GT Biopharma
and the consummation by GT Biopharma of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Settlement Shares,
the Settlement Warrants and Settlement Notes, have been duly authorized by GT
Biopharma’s Board of Directors, and no further filing, consent, or authorization
is required by GT Biopharma, its Board of Directors or its stockholders. This
Agreement and the other Settlement Documents are duly executed and delivered by
GT Biopharma, and constitute the legal, valid and binding obligations of GT
Biopharma, enforceable against GT Biopharma in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.
 
b. Issuance of Securities. In each case subject to the terms of the Settlement
Documents, the issuance of the Settlement Shares, the Settlement Warrants and
the Settlement Notes are duly authorized and, upon issuance in accordance with
the terms hereof, shall be validly issued, fully paid and free from all
preemptive or similar rights, taxes, liens and charges and other encumbrances
with respect to the issue thereof and the Common Stock issued pursuant to the
Settlement Warrants and the Settlement Notes shall be validly issued, fully paid
and non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holder of the Settlement Shares, the Settlement Warrant Shares and the
Settlement Conversion Shares (as defined below) being entitled to all rights
accorded to a holder of Common Stock. The Settlement Shares, the Settlement
Warrants and the Settlement Notes and the Common Stock issued pursuant to the
Settlement Warrants and the Settlement Notes will not bear any restrictive
legend under applicable securities laws, rules and regulations. For the purposes
of Rule 144 promulgated under the 1933 Act, GT Biopharma acknowledges that the
holding period of the Settlement Shares, the Settlement Warrants and the
Settlement Notes may be tacked onto the holding period of the Original Notes and
the Original Warrants and GT Biopharma agrees not to take a position contrary to
this Section 6(b). As of the Exchange Date, a number of shares of Common Stock
shall have been duly authorized and reserved for issuance which equals or
exceeds (the “Required Reserved Amount”) the sum of (i) 150% of the maximum
number of shares of Common Stock issuable pursuant to the terms of the
Settlement Notes (the “Settlement Conversion Shares”) based on the initial
Conversion Price (as defined in the Settlement Notes) (without taking into
account any limitations on the issuance thereof pursuant to the terms of the
Settlement Notes) and (ii) the maximum number of shares of Common Stock issuable
upon exercise of the Settlement Warrants (the “Settlement Warrant Shares”)
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants). As of the date hereof, there are 679,300,567 shares of
Common Stock authorized and unissued.  So long as any Empery Funds owns any
Settlement Warrants and/or Settlement Notes, GT Biopharma shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than the Required Reserve Amount. If at any time the number of
shares of Common Stock authorized and reserved for issuance is not sufficient to
meet the Required Reserved Amount, GT Biopharma will promptly take all corporate
action necessary to authorize and reserve a sufficient number of shares,
including, without limitation, calling a special meeting of stockholders to
authorize the reservation of additional shares to meet the GT Biopharma’s
obligations under this Section 6(b), and, in the case of an insufficient number
of authorized shares, obtain stockholder approval of an increase in such
authorized number of shares, and voting the management shares of GT Biopharma in
favor of an increase in the authorized shares of GT Biopharma to ensure that the
number of authorized shares is sufficient to meet the Required Reserved Amount.
 
 
 
6

 
 
 
 
c. No Conflicts. The execution, delivery and performance of the Settlement
Documents by GT Biopharma and the consummation by GT Biopharma of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Settlement Shares, the Settlement Warrants and/or Settlement
Notes) will not (i) result in a violation of the certificate of incorporation of
GT Biopharma or its bylaws, any memorandum of association, certificate of
incorporation, certificate of formation, any certificate of designations or
other constituent documents of GT Biopharma or any of its Subsidiaries (as
defined in the Settlement Notes), any capital stock of GT Biopharma or any of
its Subsidiaries or the articles of association or bylaws of GT Biopharma or any
of its Subsidiaries, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
GT Biopharma or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
other foreign, federal and state securities laws and regulations and the rules
and regulations of the OTC QB (the “Principal Market”) and including all
applicable laws of the State of Delaware and any foreign, federal and state
laws, rules and regulations) applicable to GT Biopharma or any of its
Subsidiaries or by which any property or asset of GT Biopharma or any of its
Subsidiaries is bound or affected, except, in the case of clauses (ii) and (iii)
above, where such conflict, violation or default would not result, individually
or in the aggregate, in a Material Adverse Effect (as defined below).
 
d. Consents. GT Biopharma is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Settlement Documents, in each case in accordance with the
terms hereof or thereof, other than (i) the filings required pursuant to Section
6(j) of this Agreement, (ii) the notice and/or application(s), if any, required
to be delivered pursuant to Section 6(k) of this Agreement and (iii) those
already obtained or effected on or prior to the date hereof. GT Biopharma is not
in violation of the listing requirements of the Principal Market and has no
knowledge of any facts or circumstances that would reasonably lead to delisting
or suspension of the Common Stock on the Principal Market in the foreseeable
future. The issuance by GT Biopharma of the Settlement Shares, the Settlement
Warrants or Settlement Notes shall not have the effect of delisting or
suspending the Common Stock from the Principal Market.
 
e. FAST Compliance. While any Settlement Shares, Settlement Warrants or
Settlement Notes are outstanding, GT Biopharma shall maintain a transfer agent
that participates in the DTC Fast Automated Securities Transfer Program.
 
f. Right of Participation.
 
i. (a) Until the  first date that (i) less than 10% of the aggregate amount of
the Settlement Notes are outstanding and (ii) no Event of Default (as defined in
the Settlement Notes) nor an event which with the passage of time or the giving
of notice could become an Event of Default is pending, upon any proposed
financing through the issuance by GT Biopharma or any of its Subsidiaries of
Common Stock, Common Stock Equivalents (as defined below), Indebtedness (as
defined below) or a combination thereof, other than (i) a rights offering to all
holders of Common Stock which does not include extending such rights offering to
holders of Settlement Notes or (ii) an Exempt Issuance (each a “Subsequent
Financing”), the Empery Funds shall have the right to participate in up to an
amount of the Subsequent Financing equal to 100% of the Subsequent Financing
(the “Participation Maximum”), pro rata (i) to each other in proportion to the
aggregate principal amount of Settlement Notes issued to them pursuant to this
Agreement and (ii) to each other Person holding Permitted Indebtedness (as
defined in the Settlement Notes) and having a similar right of participation in
such Subsequent Financing, on the conditions and price provided for in the
Subsequent Financing, unless the Subsequent Financing is an underwritten public
offering, in which case GT Biopharma shall notify each Empery Fund of such
public offering when it is lawful for GT Biopharma to do so, but no Empery Fund
shall be entitled to purchase any particular amount of such public offering
without the approval of the lead underwriter of such underwritten public
offering.
 
 
 
7

 
 
 
 
ii. At least ten (10) Trading Days (as defined in the Settlement Notes) prior to
the closing of the Subsequent Financing, GT Biopharma shall deliver to each
Empery Fund a written notice of its intention to effect a Subsequent Financing
(“Pre-Notice”), which Pre-Notice shall ask such Empery Fund if it wants to
review the details of such financing (such additional notice, a “Subsequent
Financing Notice”). Upon the request of an Empery Fund, and only upon a request
by such Empery Fund, for a Subsequent Financing Notice, GT Biopharma shall
promptly, but no later than one (1) Trading Day after such request, deliver a
Subsequent Financing Notice to such Empery Fund. The requesting Empery Fund
shall be deemed to have acknowledged that the Subsequent Financing Notice may
contain material non-public information. The Subsequent Financing Notice shall
describe in reasonable detail the proposed terms of such Subsequent Financing,
the amount of proceeds intended to be raised thereunder and the Person or
Persons through or with whom such Subsequent Financing is proposed to be
effected and shall include a term sheet or similar document relating thereto as
an attachment.
 
iii. Any Empery Fund desiring to participate in such Subsequent Financing must
provide written notice to GT Biopharma by not later than 5:30 p.m. (New York
City time) on the tenth (10th) Trading Day after all of the Empery Funds have
received the Pre-Notice that such Empery Fund is willing to participate in the
Subsequent Financing, the amount of such Empery Fund’s participation, and
representing and warranting that such Empery Fund has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice. If GT Biopharma receives no such notice from an Empery Fund as of such
tenth (10th) Trading Day, such Empery Fund shall be deemed to have notified GT
Biopharma that it does not elect to participate.
 
iv. If by 5:30 p.m. (New York City time) on the fifteenth (15th) Trading Day
after all of the Empery Funds have received the Pre-Notice, notifications by the
Empery Funds of their willingness to participate in the Subsequent Financing (or
to cause their designees to participate) is, in the aggregate with similar
notifications from all other Persons holding Permitted Indebtedness and having
similar rights of participation in the Subsequent Financing, less than the total
amount of the Participation Maximum of the Subsequent Financing, then GT
Biopharma may affect the remaining portion of such Subsequent Financing on the
terms and with the Persons set forth in the Subsequent Financing Notice and the
Empery Funds shall simultaneously affect their portion of such Subsequent
Financing as set forth in their notifications to GT Biopharma consistent with
the terms set forth in the Subsequent Financing Notice.
 
v. If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after all
of the Empery Funds have received the Pre-Notice, GT Biopharma receives
responses to a Subsequent Financing Notice from Empery Funds, seeking to
purchase more than the aggregate amount of the Participation Maximum, each such
Empery Funds shall have the right to purchase its Pro Rata Portion (as defined
below) of the Participation Maximum. “Pro Rata Portion” means the ratio of (x)
the principal amount of the Settlement Notes issued hereunder to an Empery Fund
participating under this Section 6(f) and (y) the sum of the aggregate principal
amounts of Settlement Notes issued hereunder to all Empery Funds participating
under this Section 6(f) plus the sum of the aggregate principal amount of
Permitted Indebtedness held by other Persons who have elected to participate in
the Subsequent Financing under rights of participation similar to this Section
6(f).
 
 
 
8

 
 
 
 
vi. GT Biopharma must provide the Empery Funds with a second Subsequent
Financing Notice, and the Empery Funds will again have the right of
participation set forth above in this Section 6(f), if the Subsequent Financing
subject to the initial Subsequent Financing Notice is not consummated for any
reason on the terms set forth in such Subsequent Financing Notice within sixty
(60) Trading Days after the date of the initial Subsequent Financing Notice.
 
vii. GT Biopharma and each Empery Funds agree that if any Empery Fund elects to
participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Empery Fund shall be required to agree to any restrictions on trading as to any
of the securities issued hereunder (for avoidance of doubt, the securities
purchased in the Subsequent Financing shall not be considered securities
purchased hereunder) or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, this Agreement, without the prior written consent of such Empery Fund.
 
viii. Notwithstanding anything to the contrary in this Section 6(f) and unless
otherwise agreed to by such Empery Fund, GT Biopharma shall either confirm in
writing to such Empery Fund that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Empery Fund will not be in possession of any material, non-public
information, by the seventeenth (17th) Trading Day following delivery of the
Subsequent Financing Notice. If by such seventeenth (17th) Trading Day, no
public disclosure regarding a transaction with respect to the Subsequent
Financing has been made, and no notice regarding the abandonment of such
transaction has been received by such Empery Funds, such transaction shall be
deemed to have been abandoned and such Empery Funds shall not be deemed to be in
possession of any material, non-public information with respect to GT Biopharma
or any of its Subsidiaries.
 
ix. For the purposes of this Section 6(f): (x) “Common Stock Equivalents” means
any securities of GT Biopharma or its Subsidiaries which would entitle the
holder thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock;
(y)”Exempt Issuance” means the issuance of (A) shares of Common Stock or options
to employees, officers or directors of GT Biopharma pursuant to any stock or
option plan duly adopted for such purpose, by a majority of the non-employee
members of the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (B) securities exercisable
or exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities and any
term thereof have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the issue price, exercise price,
exchange price or conversion price of such securities and which securities and
the principal terms thereof are described in the SEC Documents (as defined
below), (C) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of GT Biopharma, provided
that any such issuance shall only be to a Person (or to the equity holders of a
Person) which is, itself or through its subsidiaries, an operating company or an
owner of an asset in a business synergistic with the business of GT Biopharma
and shall be intended to provide to GT Biopharma substantial additional benefits
in addition to the investment of funds, but shall not include a transaction in
which GT Biopharma is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, (D)
as set forth on Schedule 6(f), and (e) securities issued or issuable to the
Empery Funds and their assigns pursuant to the Settlement Documents including
without limitation, this Section 6(f), or upon exercise, conversion or exchange
of any such securities.
 
 
 
9

 
 
 
 
g. Solvency.  As of the date hereof, neither GT Biopharma nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
law nor does GT Biopharma have knowledge that its creditors or its Subsidiaries’
creditors intend to initiate involuntary bankruptcy proceedings or knowledge of
any fact which would reasonably lead a creditor to do so.  GT Biopharma,
individually, and GT Biopharma and its subsidiaries, on a consolidated basis,
are not as of the date hereof, and after giving effect to the transactions
contemplated hereby will not be, Insolvent. As used herein, “Insolvent” means,
with respect to any Person, (i) the present fair saleable value of such Person’s
assets is less than the amount required to pay such Person’s total Indebtedness
(as defined in Section 6(o)), (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
h. Shell Company Status. GT Biopharma is not, and has never been, an issuer
identified in Rule 144(i)(1) of the 1933 Act.
 
i. SEC Filings.  As of their respective filing dates, GT Biopharma’s filings
with the United States Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) since January
23, 2018 (the “SEC Documents”), complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  GT
Biopharma represents that, as of the date hereof, no material event or
circumstance has occurred which would be required to be publicly disclosed or
announced on a Current Report on Form 8-K, either as of the date hereof or
solely with the passage of time by GT Biopharma but which has not been so
publicly announced or disclosed.
 
j. Disclosure of Transactions and Other Material Information.  GT Biopharma
shall file a current report on Form 8-K reasonably acceptable to the Empery
Funds (the “8-K Filing”) on or before 8:30 a.m., New York City time, on the
first Business Day after this Agreement has been duly executed and delivered, in
the form required by the 1934 Act, relating to the transactions contemplated by
this Agreement and attaching a form of this Agreement, the form of the
Settlement Warrant and the form of the Settlement Note (including, without
limitation, all schedules and exhibits to such agreement, if any) as an exhibit
to such filing.  From and after the filing of the 8-K Filing with the SEC, no
Empery Fund shall be in possession of any material, nonpublic information
received from GT Biopharma, any of its Subsidiaries or any of their respective
officers, directors, employees or agents that is not disclosed in the 8-K
Filing. In addition, effective upon the filing of the 8-K Filing, GT Biopharma
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between GT Biopharma, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, on the one hand, and any Empery Fund or any of their respective
affiliates, on the other hand, shall terminate and be of no further force or
effect. GT Biopharma shall not, and shall cause each of its subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide any Empery Fund with any material, nonpublic information regarding GT
Biopharma or any of its subsidiaries from and after the date hereof without the
express prior written consent of such Empery Fund or as otherwise contemplated
hereby.  To the extent that GT Biopharma, any of its subsidiaries or any of
their respective officers, directors, affiliates employees or agents delivers
any material, non-public information to any Empery Fund without such Empery
Fund’s consent, GT Biopharma hereby covenants and agrees that no Empery Fund
shall have any duty of confidentiality to GT Biopharma, any of its Subsidiaries
or any of their respective officers, directors, employees or agents with respect
to, or a duty to GT Biopharma, any of its Subsidiaries or any of their
respective officers, directors, employees or agents not to trade on the basis
of, such material, non-public information.  GT Biopharma understands and
confirms that the Empery Funds will rely on the foregoing representations in
effecting transactions in securities of GT Biopharma. 
 
 
 
10

 
 
 
 
k. Listing.  GT Biopharma shall, if applicable, take all steps necessary to
promptly secure the listing or quotation of all of (i) Settlement Shares,
Settlement Conversion Shares and Settlement Warrant Shares without regard to any
limitation on the conversion of the Settlement Notes or exercise of the
Settlement Warrants and (ii) any capital stock of GT Biopharma issued or
issuable with respect to the Settlement Shares, the Settlement Warrants, the
Settlement Warrant Shares, the Settlement Notes or the Settlement Conversion
Shares, as applicable, as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise (the “Listed
Securities”) upon the Principal Market or any other national securities exchange
or automated quotation system, if any, upon which the Common Stock is then
listed and shall maintain such listing of all Listed Securities.  GT Biopharma
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 6(k).
 
l. No Integration Actions. None of GT Biopharma, any of its affiliates or any
Person acting on behalf of GT Biopharma or such affiliate will sell, offer for
sale or solicit offers to buy in respect of any security (as defined in the 1933
Act) that would be integrated with the issuance of the Settlement Shares, the
Settlement Warrants and Settlement Notes in a manner that would require the
registration under the 1933 Act of the issuance to the Empery Funds or require
shareholder approval under the rules and regulations of the Principal Market,
and GT Biopharma will take all action that is appropriate or necessary to assure
that its offerings of other securities will not be integrated for purposes of
the 1933 Act or the rules and regulations of the Principal Market with the
issuance of the Settlement Shares, the Settlement Warrants and Settlement Notes
contemplated hereby.
 
m. Additional Settlement Notes; Variable Securities. For so long as any
Settlement Notes remain outstanding, GT Biopharma shall not, in any manner, (i)
issue or sell any rights, warrants or options to subscribe for or purchase
Common Stock or directly or indirectly convertible into or exchangeable or
exercisable for Common Stock at a price which varies or may vary with the market
price of the Common Stock, including by way of one or more reset(s) to any fixed
price unless the conversion, exchange or exercise price of any such security
cannot be less than the then applicable Conversion Price with respect to the
Common Stock into which any Settlement Note is convertible (collectively,
“Variable Rate Transactions”) or (ii) enter into any agreement, or issue any
securities pursuant to any agreement, including, without limitation, an equity
line of credit, at-the-market offering or similar agreement, whereby GT
Biopharma may issue securities at a future determined price.
 
n. Corporate Existence. So long as any Empery Fund beneficially owns any
Settlement Warrants and/or Settlement Notes, GT Biopharma shall (i) maintain its
corporate existence and (ii) not be party to any Fundamental Transaction (as
defined in the Settlement Warrants and the Settlement Notes) unless GT Biopharma
is in compliance with the applicable provisions governing Fundamental
Transactions set forth in the Settlement Warrants and the Settlement Notes.
 
 
 
11

 
 
 
 
o. Indebtedness and Other Contracts. Neither GT Biopharma nor any of its
Subsidiaries (i) except as disclosed in Schedule 6(o)(i) attached hereto, has
any outstanding Indebtedness as of the date hereof, (ii) except as disclosed in
Schedule 6(o)(ii) attached hereto, is a party to any contract, agreement or
instrument as of the date hereof, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect (as defined
below), (iii) except as disclosed in Schedule 6(o)(iii) attached hereto, is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness as of the date hereof, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (iv) except as disclosed in Schedule 6(o)(iv)
attached hereto, is a party to any contract, agreement or instrument relating to
any Indebtedness as of the date hereof, the performance of which, in the
judgment of GT Biopharma’s officers, has or is expected to have a Material
Adverse Effect. Schedule 6(o) provides a detailed description of the material
terms of any such outstanding Indebtedness as of the date hereof. For purposes
of this Agreement: (x) “Indebtedness” of any Person means, without duplication
(A) all indebtedness for borrowed money, (B) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services, including,
without limitation, “capital leases” in accordance with generally accepted
accounting principles, consistently applied, during the periods involved
(“GAAP”) (other than trade payables entered into in the ordinary course of
business consistent with past practice), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (G) all indebtedness referred to in clauses (A) through (F) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, deed of trust, lien,
pledge, charge, security interest or other encumbrance of any nature whatsoever
in or upon any property or assets (including accounts and contract rights) with
respect to any asset or property owned by any Person, even though the Person
which owns such assets or property has not assumed or become liable for the
payment of such indebtedness, and (H) all Contingent Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Material Adverse Effect” means any material adverse effect on the business,
properties, assets, liabilities, operations, results of operations, condition
(financial or otherwise) or prospects of GT Biopharma and its Subsidiaries,
taken as a whole, or on the transactions contemplated hereby or on the other
Settlement Documents or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of GT Biopharma
to perform any of its obligations under any of the Settlement Documents.
 
 
 
12

 
 
 
 
p. Indemnification: To the fullest extent permitted by law, GT Biopharma will,
and hereby does, indemnify, hold harmless and defend each of the Empery Funds,
the directors, officers, partners, members, employees, agents, representatives
of, and each Person, if any, who controls any Investor within the meaning of the
1933 Act or the 1934 Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement or expenses, joint or
several (collectively, “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of, relate to, or are based upon: (a) any misrepresentation or breach
of any representation or warranty made by GT Biopharma in the Settlement
Documents, (b) any breach of any covenant, agreement or obligation of GT
Biopharma contained in the Settlement Documents or (c) any cause of action, suit
or claim brought or made against such Indemnified Person by a third party
(including for these purposes a derivative action brought on behalf of GT
Biopharma) and arising out of, resulting from, or ancillary to: (i) the status
of each of the Empery Funds as a holder of the Original Notes and/or the
Original Warrants; (ii) the execution, delivery, performance or enforcement of
the Settlement Documents, (iii) the status of each of the Empery Funds as a
holder of the Settlement Shares, the Settlement Warrants and/or the Settlement
Notes, or (iv) the status of each of the Empery Funds as a party to this
Agreement and/or the SPA. For the avoidance of doubt, the violations set forth
in this Section 6(p) are intended to apply, and shall apply, to direct claims
between asserted by or against any Indemnified Person, on the one hand, and GT
Biopharma, on the other, as well as any third party claims asserted by or
against an Indemnified Person. GT Biopharma shall reimburse the Indemnified
Persons, promptly as such expenses are incurred and are due and payable, for any
reasonable and invoiced legal fees or other reasonable and invoiced expenses
incurred by them in connection with investigating or defending any such Claim. 
 
7. Representations and Covenants of Cataldo and Kessler:
 
a. Authorization; Enforcement; Validity. Each of Cataldo and Kessler has the
legal capacity and right to execute, deliver, enter into and perform his
obligations under this Agreement and each of the other Settlement Documents in
accordance with the terms hereof and thereof. This Agreement and the other
Settlement Documents are duly executed and delivered by each of Cataldo and
Kessler, and constitute the legal, valid and binding obligations of each of
Cataldo and Kessler, enforceable against Cataldo and Kessler in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 
8. Non Disparagement. Each of the Empery Funds, GT Biopharma, Cataldo, and
Kessler, severally and not jointly, agrees that, from and after the execution of
this Agreement, each of them shall not make, publish or communicate, or
encourage any other Person to make, publish or communicate, any Disparaging (as
defined below) remarks, comments, or statements concerning any other Person that
is subject to, or a signatory of, this Agreement. As used herein, “Disparaging”
remarks, comments or statements are those that impugn the character, honesty,
integrity, morality, or business acumen or abilities in connection with any
aspect of the operation of business of, or reflect negatively upon, the
individual or entity being disparaged. Each of the Empery Funds, GT Biopharma,
Cataldo, and Kessler, severally and not jointly, further agrees that, from the
execution of this Agreement, they shall not encourage any other Person to
consider, threaten, or file any action, claim, suit, inquiry, or proceeding
against any Person that is subject to, or a signatory of, this Agreement. This
provision shall in no way limit the ability of any party to enforce the
Settlement Documents. .
 
 
 
13

 
 
 
 
9. Confidentiality: The Parties agree that the negotiations that resulted in
this Agreement, are confidential and they will not disclose them to any third
party except: (i) to their respective attorneys, accountants and insurers; (ii)
as required by, or for use in, any court of competent jurisdiction or regulatory
body or agency; (iii) as required by any federal, state or municipal rule,
regulation or law; (iv) to any tax preparation professional and to the extent
necessary to accurately file city, state and federal taxes; and, (v) with
respect to the Empery Funds only, to any limited partner, potential investor or
any other Person if, in the Empery Funds’ own judgment, disclosure is necessary
to explain, for any business purpose, the background, circumstances, and/or
results of the Litigations.
 
10. Entire Agreement; Amendments: This Agreement and any schedules and exhibits
hereto constitute the entire agreement among the Parties as to the settlement
and supersede any prior agreements among the Parties with respect to the subject
matter of this Agreement. No representations, warranties or inducements have
been made or relied upon by any Party concerning this Agreement or its exhibits,
other than the representations, warranties and covenants expressly set forth in
such documents. This Agreement shall not be modified or amended in any way
except in writing executed by or on behalf of each Party to be bound thereby or
by their respective successors-in-interest.  
 
11. Voluntary and Informed Assent: Each Party to this Agreement represent and
agree that the Party has read and fully understood the provisions of this
Agreement, that they are fully competent to enter into and sign this Agreement,
and that they are executing this Agreement voluntarily, free of any duress or
coercion.
 
12. Construction: The language of all parts of this Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against any Party. This Agreement was prepared jointly by the Parties, and no
presumptions or rules of interpretation based upon the identity of the Party
preparing or drafting the Agreement, or any part thereof, shall be applicable or
invoked.
 
13. Headings: The section headings contained in each section of this Agreement
are intended solely for convenience of reference and shall not limit or expand
the express terms of this Agreement or otherwise be used in its construction.
 
14. Choice of Law: This Agreement shall be considered to have been negotiated,
executed and delivered, and to be wholly performed in the State of New York, and
the rights and obligations of the Parties to the Agreement shall be construed
and enforced in accordance with, and governed by, the internal, substantive laws
of the State of New York without giving effect to that State’s choice of law
principles.
 
15. Dispute Resolution: The Parties agree that the exclusive jurisdiction for
any legal proceeding arising out of or relating to this Agreement shall be the
Supreme Court of the State of New York, New York County, and all Parties hereby
waive any challenge to personal jurisdiction or venue in that court.
 
 
 
14

 
 
 
 
16. Waiver: The waiver by any Party of any breach of this Agreement by the other
shall not be deemed a waiver of that or any other prior or subsequent breach of
any provision of this Agreement by any other Party.
 
17. Severability: If any provision or provisions of this Agreement or the
settlement shall be held to contravene or be invalid under any applicable law,
such contravention or invalidity shall not invalidate the whole Agreement, but
the Agreement shall be construed as not containing the particular provision or
provisions held to be illegal, invalid or unenforceable, and the remaining
rights and obligations of the Parties shall remain in full force and effect and
construed and enforced accordingly so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
Parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the Parties or the
practical realization of the benefits that would otherwise be conferred upon the
Parties. The Parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
18. Effect of Cancellation or Termination: If the settlement set forth in this
Agreement does not become effective, or is terminated, reversed or vacated by a
court of competent jurisdiction for any reason, then, notwithstanding anything
herein to the contrary, the settlement set forth in this Agreement shall be null
and void and of no further force or effect, and each Party shall be restored to
his, her or its respective position as it existed prior to the execution of this
Agreement, including for statute of limitations purposes. Neither the existence
of this Agreement, the facts of its existence, the terms hereof or any
statements or negotiations between the Parties relating hereto shall be
admissible in evidence or shall be referred to for any purpose in any subsequent
litigation, action or proceeding, except in a proceeding to enforce its terms.
 
19. Binding Effect: This Agreement binds and inures to the benefit of the
Parties and their respective past and present agents, employees, attorneys,
representatives, officers, directors, shareholders, successors, assigns,
transferees, insurers and sureties, and all of their subsidiaries, parents,
predecessors, successors and controlled or affiliated companies.
 
20. Authority: Each Person signing this Agreement on behalf of any Party
represents and warrants that such Person has full authority to enter into this
Agreement and to lawfully and effectively release each other party to this
Agreement as set forth herein, free of any rights of settlement, approval,
subrogation, or other condition or impediment.
 
21. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement or the Settlement
Shares, the Settlement Warrants or Settlement Notes issued hereunder must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon delivery, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party), (iii) upon delivery, when sent by electronic
mail (provided that the sending party does not receive an automated rejection
notice); or (iv) one Business Day after deposit with an overnight courier
service, in each case properly addressed to the party to receive the same. The
addresses, facsimile numbers and e-mail addresses for such communications shall
be:
 
 
 
15

 
 

If to GT Biopharma:
 
GT Biopharma, Inc.
9350 Wilshire Blvd, Suite 203
Beverly Hills, CA 90212
Email:  sww@gtbiopharma.com; ajc@gtbiopharma.com
 

With a copy to (for informational purposes only):
 
Perrie Weiner
Baker McKenzie
1901 Avenue of the Stars Suite 950
Telephone: (310) 201-4709
Facsimile: (310) 201-4721
E-mail: perrie.weiner@bakermckenzie.com
 
If to Cataldo:
 
c/o GT Biopharma, Inc.
9350 Wilshire Blvd, Suite 203
Beverly Hills, CA 90212
Email:  ajc@gtbiopharma.com
 
With a copy to (for informational purposes only):
 
Perrie Weiner
Baker McKenzie
1901 Avenue of the Stars Suite 950
Telephone: (310) 201-4709
Facsimile: (310) 201-4721
E-mail: perrie.weiner@bakermckenzie.com
 
If to Kessler:
 
Amy Wang
Bristol Capital Advisors, LLC
662 N. Sepulveda Blvd., Suite 300
Los Angeles, California 90049
 Main Line: (310) 331-8480
Direct Line: (310) 331-8485
Facsimile: (310) 331-8490
E-mail: amy@bristolcompanies.net
 
 
 
16

 
 
With a copy to (for informational purposes only):
 
Perrie Weiner
Baker McKenzie
1901 Avenue of the Stars Suite 950
Telephone: (310) 201-4709
Facsimile: (310) 201-4721
E-mail: perrie.weiner@bakermckenzie.com
 
If to the Empery Funds:
 
c/o Empery Asset Management, LP
1 Rockefeller Plaza, Suite 1205
Attention: Ryan M. Lane
Facsimile: 1 212 608 3307
Telephone: 1 212 608 3300
Email: notices@emperyam.com
 
With a copy (for informational purposes only) to:
 
Andrew Gladstein
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
E-mail: andrew.gladstein@srz.com
 
22. Specific Performance. Each Party hereto acknowledges and agrees, on behalf
of itself, herself or himself and its, her or his affiliates, that irreparable
harm would occur in the event any of the provisions of this Agreement or any of
the other Settlement Documents were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and/or the other Settlement Documents and to
enforce specifically the terms and provisions hereof and thereof, in addition to
any other remedy to which they may be entitled at law or in equity.
 
23. Counterpart Signature Pages: This Agreement may be executed in any number of
counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned, all counterparts when taken together shall constitute
the entire Agreement.
 
 
17

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
themselves or their duly authorized representatives on the respective dates set
forth below.
 
Dated: June 19, 2020
 
GT BIOPHARMA, INC.
 
 
 

/s/ Steven Weldon

Name: Steven Weldon
Title: Chief Financial Officer
 
Dated: June 18, 2020
 
EMPERY ASSET MASTER LTD., EMPERY TAX EFFICIENT, LP, EMPERY TAX EFFICIENT II, LP
By: Empery Asset Management, LP, its authorized agent
 
/s/ Brett Director 

Name: Brett Director
Title: General Counsel
 
 
Dated: June 19, 2020
 
/s/ Anthony Cataldo
Anthony Cataldo
 
 
 
Dated: June 18, 2020
 
/s/ Paul Kessler
Paul Kessler
 

 
 
 
[Signature Page—Settlement Agreement]
18

 

 
EXHIBIT A
FORM OF SETTLEMENT WARRANT
 
 
 
 
 
 
19

 

 
EXHIBIT B
FORM OF SETTLEMENT NOTE
 
 
 
 
 
 
 
 
20

 
 
EXHIBIT C
 
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
 
Empery Asset Master, Ltd., Empery Tax Efficient, LP and Empery Tax Efficient II,
LP
 
Plaintiffs,
 
vs.
 
GT Biopharma Inc. and Paul Kessler
 
Defendants.
::::::::::::::::
Index No.:
 
 
 
STIPULATION OF VOLUNTARYDISCONTINUANCE WITH PREJUDICE

 
IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, that the
above-captioned action (the “Action”) and all claims that were asserted or could
have been asserted in the Action are hereby voluntarily dismissed with
prejudice, with each party bearings its own legal costs, attorney’s fees and
expenses.
 
IT IS HEREBY FURTHER STIPULATED AND AGREED, that this stipulation may be filed,
without further notice, with the Clerk of the Court and may be executed by
facsimile and in counterparts.
 
 
21

 
 
Dated: June __, 2020
             New York, New York
 
 
________________________________
Andrew Gladstein
Schulte Roth & Zabel LLP
919 Third Ave
New York, NY 10022
 
Attorneys for the Empery Funds
 
 
________________________________
Perrie Weiner
Baker McKenzie
1901 Avenue of the Stars
Suite 950
Los Angeles, CA 90067
 
Attorneys for GT Biopharma Inc. and Paul Kessler
 
SO ORDERED:

 
 
 
 
____________________________________
 
 
22

 
SCHEDULE 1
 
 
 
(1)
(2)
(3)
(4)
(5)
(6)
(7)
(8)
Buyer

Amount of Settlement Payment

Wire Instructions for Delivery of Settlement Payment

Number of Settlement Shares

DWAC Instructions for Delivery of Settlement Shares

Number of Warrant Shares

Aggregate Principal Amount of Settlement Notes

Address for Delivery of Settlement Warrants and Settlement Notes

Empery Asset Master Ltd.
 
$87,599.93
 
Wire instructions previously provided to GT Biopharma
 
1,532,999
 
DWAC instructions previously provided to GT Biopharma
 
2,408,998
 
$197,099.84
 
c/o Empery Asset Management, LP1 Rockefeller Plaza, Suite 1205New York, NY
10020Attention: Ryan M. LaneTelephone: 212 608 3300Email: notices@emperyam.com
 
Empery Tax Efficient, LP
 
$9,488.87
 
Wire instructions previously provided to GT Biopharma
 
166,055
 
DWAC instructions previously provided to GT Biopharma
 
260,944
 
$21,349.97
 
c/o Empery Asset Management, LP1 Rockefeller Plaza, Suite 1205New York, NY
10020Attention: Ryan M. LaneTelephone: 212 608 3300Email: notices@emperyam.com
 
Empery Tax Efficient, LP
 
$23,811.29
 
Wire instructions previously provided to GT Biopharma
 
416,698
 
DWAC instructions previously provided to GT Biopharma
 
654,810
 
$53,575.40
 
c/o Empery Asset Management, LP1 Rockefeller Plaza, Suite 1205New York, NY
10020Attention: Ryan M. LaneTelephone: 212 608 3300Email: notices@emperyam.com
 
Empery Tax Efficient II, LP
 
$79,099.91
 
Wire instructions previously provided to GT Biopharma
 
1,384,248
 
DWAC instructions previously provided to GT Biopharma
 
2,175,248
 
$177,974.80
 
c/o Empery Asset Management, LP1 Rockefeller Plaza, Suite 1205New York, NY
10020Attention: Ryan M. LaneTelephone: 212 608 3300Email: notices@emperyam.com
 
TOTAL
$200,000.00
 
3,500,000
 
5,500,000
$450,000.00
 

 
 
 
23

 

 
SCHEDULE 6(f)
 
1.
The issuance of up to an additional $4,500,000 aggregate principal amount of
senior convertible notes to individuals or entities other than the Empery Funds.
 
The issuance of Common Stock in connection with exercise or conversion of
Permitted Indebtedness, warrants or convertible preferred stock, in each case,
in accordance with their terms.
 
 
 
 
 
24

 
SCHEDULE 6(o)
 
Schedule 6(o)(i)
 
Convertible Notes / Debentures
 
As of the date of the Agreement, there were $15,294,365.74 aggregate principal
amount of convertible notes and 10% senior convertible debentures outstanding
which were issued pursuant to securities purchase agreements entered into with
numerous investors (collectively, the “Existing Notes”).
 
The Existing Notes are convertible, at the holder’s option, at any time into
shares of the Common Stock at a conversion rate that is subject to adjustment
due to certain events, including stock dividends, stock splits and in connection
with the issuance by the Company of Common Stock or common stock equivalents at
an effective price per share lower than the conversion rate then in effect. The
conversion price for the Existing Notes is currently $0.20 per share. In
addition, certain of the outstanding Existing Notes will be subject to mandatory
conversion in connection with the completion of a subsequent financing in the
amount of $15 million, subject to certain beneficial ownership limitations.
 
The Existing Notes generally have terms of six months to one year. The Existing
Notes each accrue interest at a rate of 10% per annum, subject to increase to
18% per annum upon and during the occurrence of an event of default. Interest is
payable in cash or, at the holder’s option, in shares of Common Stock based on
the conversion price then in effect.
 
Office Lease Agreement
 
On October 1, 2018, the Company entered into a three-year lease agreement for
its principal office in Westlake Village, California with Sheffield Properties
of Illinois, Inc. (the “Office Lease”). The Office Lease is classified as a
capital lease under GAAP.
 
Gemini Pharmaceuticals Line of Credit Facility
 
On November 8, 2010, the Company entered into a financing arrangement with
Gemini Pharmaceuticals, Inc. (“Gemini”), a product development and manufacturing
partner of the Company, pursuant to which Gemini made a $250,000 strategic
equity investment in the Company and agreed to make a $750,000 purchase order
line of credit facility available to the Company (the “Gemini Line of Credit”).
The outstanding principal of all advances under the Gemini Line of Credit will
bear interest at the rate of interest of prime plus 2% per annum. As of the date
of the Agreement, there is $31,000 outstanding under the Gemini Line of Credit.
 
Schedule 6(o)(ii)
 
Clinical Trial Agreement, dated as of September 6, 2019, between the Company and
the University of Minnesota.
 
Schedule 6(o)(iii)
 
1.
$13,277,365.74 aggregate principal amount of the Existing Notes
 
2.
Office Lease
 
3.
Gemini Line of Credit
 
Schedule 6(o)(iv)
 
$15,294,365.74 aggregate principal amount of Existing Notes
 
 
25
